

Exhibit 10.38













ASSET PURCHASE AGREEMENT


BY AND AMONG


LATTICE INCORPORATED,
as Purchaser and Issuer


AND


INNOVISIT LLC,
as Seller




DATED AS OF NOVEMBER 1, 2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 




ASSET PURCHASE AGREEMENT

 


THIS ASSET PURCHASE AGREEMENT, dated as of November 1, 2013 (this “Agreement”),
is made by and among Lattice Incorporated, a Delaware corporation (“Lattice” or
the “Buyer”) and Innovisit LLC, an Alabama limited liability company (herein
“Innovisit” or “Seller”); and


WHEREAS, Lattice has approached Innovisit desiring to purchase substantially all
the assets of Innovisit excluding the Excluded Assets (as defined herein); and


WHEREAS, Innovisit is willing to sell certain assets of Innovisit (other than
the Excluded Assets as defined herein) to Lattice on the terms and conditions
herein contained (“Transaction”); and


WHEREAS, Lattice desires to acquire the Acquired Assets (as defined herein) of
Innovisit on the terms and conditions herein contained.


NOW, THEREFORE, for and in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I


RECITALS, PURCHASE AND SALE


 
 
SECTION 1.1.     Incorporation of Recitals.  Each of the parties hereby agree
that the recitals set forth above are true and correct and are hereby
incorporated into the terms of this Agreement by this reference.


SECTION 1.2.     Closing.  The consummation and close of the acquisition of
assets provided for herein (the “Closing”) shall occur no later than 10:00 a.m.
(Montgomery, Alabama time) November 1, 2013 (the actual date of such
consummation being herein referred to as the “Closing Date”), unless extended by
the parties hereto by written amendment to this Agreement, and shall take place
at the offices of Rushton, Stakely, Johnston & Garrett, P.A., in Montgomery,
Alabama, or at such other place as the parties shall mutually agree.  The
parties shall mutually agree to the actual date and time of the Closing Date.


SECTION 1.3.     Acquired Assets.  Subject to the terms and conditions herein
contained, Innovisit hereby sells, assigns, transfers, conveys and delivers to
Lattice, and Lattice shall purchase, acquire and accept,  free and clear of any
Lien, claim, or encumbrance of whatever kind or character, the following assets
and rights used in connection with its business but is not acquiring the
Excluded Assets:
 
 
 
2

--------------------------------------------------------------------------------

 
(a)           The equipment, furniture, supplies, computer hardware and other
tangible personal property of Innovisit (the “Personal Property”) described on
Schedule 1.3 (a) attached hereto.
 
(b)           The work-in-process and other inventory of Innovisit listed on
Schedule 1.3(b) to be attached hereto by Sellers (the “Inventory”).
 
(c)           To the extent transferable and assignable under applicable law,
and except for any Excluded Assets, all franchises, licenses, permits, consents
authorizations, approvals, and certificates of any regulatory, administrative or
other government agency or body relating to the Acquired Assets (the “Permits”)
listed on Schedule 1.3(c) attached hereto;
 
(d)           The Intellectual Property (as defined herein) of Innovisit listed
on Schedule 1.3(d) attached hereto;
 
(e)           The claims and rights under the contracts, agreements, leases,
license agreements, franchise rights and agreements, policies, purchase and
sales orders ( the “Pending Sales Orders”), engagement letters, executory
commitments, instruments, guaranties, indemnifications, arrangements, and
understandings of Innovisit, whether oral or written, to which Innovisit is a
party (whether or not legally bound thereby) (the “Contracts”), listed on
Schedule 1.3 (e).
 
(f)           All causes of action, judgments and claims or demands against
others of whatever kind or description except such causes of actions, judgments,
claims or demands attributable to the Excluded Assets;
 
(g)           All books of account, records, customer lists, vendor lists,
files, papers, records, promotional marketing and advertising materials,
catalogs, brochures, forms, plans, manuals and handbooks relating to the conduct
of the Business or otherwise relating to the conduct of the Business or
otherwise relating to the Acquired Assets or usable in connection with the
Business;
 
(h)           All goodwill (excluding any unamortized goodwill reflected on the
financial statements of Innovisit); and
 
(i)           All of Innovisit's telephone numbers, including, without
limitation, all local and toll free telephone numbers.
 


SECTION 1.4.     Purchase Consideration.   In exchange for the Acquired Assets
and other consideration, Corporation shall pay the sum of $590,000 U.S. Dollars
(“Purchase Price”), with such obligation to be evidenced by the Promissory Note
in the form attached hereto as Exhibit “A” to be duly executed and delivered at
Closing with principal only payments due and payable as follows: (i) $250,000
due on November 30, 2013  and (ii) equal installment payments of $60,000 on
January 1, 2014, April 31, 2014, July 31, 2014, October 31, 2014 with a final
payment of $100,000 on January 31, 2015.  The Parties hereto do hereby agree to
allocate the Purchase Price among the assets in Acquired Assets in the manner
set forth in Schedule 1.4 hereof.  Each party hereto shall report on their
income tax returns the Purchase Price in accordance with such allocations and
shall file with their respective income tax returns a Form 8594 allocating the
Purchase Price in accordance with such allocation.  Lattice, as Buyer, shall
secure the Note with the Acquired Assets and all proceeds and products, cash or
non-cash arising or preceding therefrom and from the other collateral as
described in and pursuant to the  Security Agreement and Control Agreements
attached to this Agreement in its Exhibit “B” and “C”.


 
3

--------------------------------------------------------------------------------

 
SECTION 1.5.     Excluded Assets.  Notwithstanding Section 1.3 hereof, Seller is
not selling, and Buyer is not purchasing, (i) any cash on hand, cash on deposit
and other liquid or marketable investments of Seller held in connection with the
Business as of the Closing Date, (ii) any insurance policies owned by Seller,
(iii) any accounts or notes receivable of Seller accrued in connection with the
Business prior to November 1, 2013, (iv) the organizational documents, seals,
minutes books and other documents and records relating to the existence and
operation of Seller as a corporation; (v) the permits to be maintained by the
Seller for the Excluded Assets and (vi) the other assets, rights, claims,
contracts, properties and interests listed in Schedule 1.5 hereof;
(collectively, items described in changes (i) through (vi) hereof are referred
to as the “Excluded Assets”).


SECTION 1.6.     Assumed Liabilities.  At Closing, Lattice shall assume, pay,
perform, fulfill and discharge, when due and payable in accordance with the
terms and conditions of  their respective relevant governing agreements and
instruments, the liabilities and obligations of Seller set forth on Schedule 1.6
attached hereto (individually, an “Assumed Liability” and, collectively the
“Assumed Liabilities”) arising from and after the Closing Date, but only if
Seller shall have paid, to the Closing Date, all amounts then due and owing on
such Assumed Liabilities and otherwise be in compliance with all contract terms
in the relevant governing agreements.  Except for the Assumed Liabilities, Buyer
is not assuming, and shall not be in any way liable or responsible for any of
Seller’s debts, liabilities or obligations of any nature, kind or amount,
whether such debts, liabilities or obligations are fixed, contingent, liquidated
or unliquidated, known or unknown.


SECTION 1.7.     Actions and Deliveries at the Closing.  At the Closing, (i)
Seller will execute and deliver to Buyer the various certificates, resolutions,
instruments, agreements and documents referred to in Section 4.1 hereof required
to be executed or delivered, or both, by Seller and otherwise take, or cause to
be taken, the actions required to be taken in Section 4.1 hereof, and (ii)
Lattice will execute and deliver to Seller the various certificates,
resolutions, instruments and documents referred to in Section 4.2 hereof
required to be executed or delivered, or both, by Lattice and otherwise take, or
cause to be taken, the actions required to be take in Section 4.2 hereof.




ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF SELLERS


Except as set forth in a Schedule, Innovisit represents and warrants to Lattice
that all of the statements contained in this Article II are true and correct as
of the date of this Agreement, or if made as of a specified date, as of such
date.  Each disclosure set forth in each Schedule is identified by reference to,
or has been grouped under a heading referring to, a specific individual section
of this Agreement for convenience of reference only, and shall be deemed a
qualification or exception to such section and any other section of the Schedule
to which its applicability is reasonably apparent on the face of such disclosure
regardless of whether or not such other section is specifically referenced.


 
4

--------------------------------------------------------------------------------

 
SECTION 2.1.     Ownership of the Acquired Assets.  As of the date of this
Agreement, Innovisit is the sole title and beneficial owner of the Acquired
Assets and holds good and marketable title free and clear of all Liens (except
Permitted Liens) and is the beneficial owner of such Acquired Assets (except as
disclosed in the Schedules).


SECTION 2.2.     Power and Authority; Enforceability.  Innovisit has the
requisite power and authority to execute and deliver this Agreement and the
other Transaction Documents to which it is party, to perform its respective
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance of
this Agreement and the other Transaction Documents, have been duly authorized by
all requisite member action of Innovisit.


SECTION 2.3.     Binding Agreement.  This Agreement and the other Transaction
Documents to which Innovisit is a party have been duly executed and delivered to
Lattice and constitutes the legal, valid and binding agreement of Innovisit,
enforceable against Innovisit in accordance with its terms, except as
enforceability may be limited except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


SECTION 2.4.     No Conflict; Required Filings or Consents.


(a) No Conflict.  Except as indicated on Schedule 2.4(a) hereto, the execution,
delivery and performance of this Agreement and other Transaction Documents to
which Innovisit is a party and to the consummation by Innovisit of the
Transaction and compliance by Innovisit with the provisions of this Agreement,
to Innovisit’s knowledge, will not conflict with, result in any violation,
breach of or default under (with or without notice or lapse of time, or both),
require any consent, waiver or approval under, give rise to any right of
termination, cancellation or acceleration of any right, obligation or loss of a
benefit under, or result in the creation of any Lien upon any of the properties
or assets (including intangible assets) of Innovisit or any restriction on the
conduct of any of the businesses or operations of Innovisit under (i) any of the
Organizational Documents of Innovisit, (ii) result in the imposition of a Lien
on the Acquired Assets or (iii) any Contract to which Acquired Assets are bound
or (iv) any Innovisit Permit or, subject to the governmental filings and other
matters referred to in Section 2.4(a), any Law applicable to such Innovisit
Parties or its properties or assets.


(b) Required Filings or Consents. Except as set forth in Schedule 2.4(b) or
except as may otherwise be required by the status of Lattice, to Innovisit’s
knowledge, no consent, approval, Order or authorization or permit of, action by,
or in respect of, or registration, declaration or filing with, or notification
to any Governmental Authority is required to be made, obtained, performed or
given by or with respect to Innovisit in connection with the execution, delivery
and performance of this Agreement by Innovisit or the consummation by Innovisit
of the Transaction, except for such consents, approvals, Orders, authorizations,
permits, actions, registrations, declarations, filings or notifications, the
failure of which to be made, obtained, performed or given as have not had and
would not reasonably be likely to have, individually or in the aggregate a
material adverse effect on the ability of Innovisit to consummate the
Transaction.


 
5

--------------------------------------------------------------------------------

 
SECTION 2.5.     Representation by Counsel.  Innovisit, and Pritchett each: (i)
have been represented by independent counsel (or each has had the opportunity to
consult with independent counsel and has declined to do so); (ii) has had the
full right and opportunity to consult with such attorney and other advisors and
has availed himself, herself or itself of this right and opportunity; (iii) has
carefully read and fully understands this Agreement in its entirety and has had
it fully explained to him by such counsel; (iv) is fully aware of the contents
hereof and the meaning, intent and legal effect thereof; and (v) is competent to
execute this Agreement and has executed this Agreement free from coercion,
duress or undue influence.


SECTION 2.6.     Information Supplied.  To the Knowledge of Innovisit, none of
the information supplied by or on behalf of Innovisit, and none of the
information to be supplied in respect of Innovisit, in each case, specifically
will contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading.


SECTION 2.7.     Sufficiency of Assets.


The Acquired Assets constitute all the rights, title, interests and other
assets, tangible and intangible, relating to, used or held for use by Innovisit
in the operation or conduct of the business of Innovisit, except for the
Excluded Assets, and except for the Excluded Assets, to Innovisit’s Knowledge
are sufficient for ownership and operation of the Business in substantially the
same manner as it has been conducted prior to the date of this Agreement.


SECTION 2.8.    Contracts.


(a)  In respect to each Contract listed on Schedule 1.2(f) hereof, each Contract
is in full force and effect and constitutes the valid and legally binding
obligation of Innovisit enforceable against Innovisit in accordance with its
terms and conditions, subject to applicable bankruptcy, insolvency, moratorium
or other similar laws relating to creditors’ rights and general principles of
equity each of said Pending Sales Orders is valid, still pending, on time, and
is not the subject of any cancellation and Sellers have no knowledge of any
potential cancellation or reduction of any Pending Sales Order;


(b)   Neither Innovisit nor, to the Knowledge of Innovisit, the counterparty
thereto is in material breach or default that presently would permit or give
rise to a right of termination, modification or acceleration thereunder, except
for breaches or defaults which would not, individually or in the aggregate, have
a Material Adverse Effect on the Business.


 
6

--------------------------------------------------------------------------------

 
SECTION 2.9.     Intellectual Property.


(a)  Schedule 1.2(d) sets forth a true, correct and complete list of all
Intellectual Property used by Innovisit in the Business except for any Excluded
Assets. Innovisit owns all of the Intellectual Property used or held for use by
Innovisit in connection with the Business, free and clear of any liens,
mortgages, security interests, pledges, restrictions, defects of title or other
claims, charges or encumbrances of any nature whatsoever, and no other person or
entity has any proprietary, financial or other interest, direct or indirect, in
whole or in part, in any of the Intellectual Property.  The Intellectual
Property and Innovisit’s use thereof do not infringe upon or unlawfully or
wrongfully violate any Intellectual Property right enforceable in the United
States owned or claimed by any other person or entity, or otherwise use any
material that defames, slanders, libels or violates any right of publicity,
right of privacy or other proprietary right of any other person or entity, and
Innovisit has not received notice of any claim or threatened claim to the
contrary.  All rights of Innovisit in and to the Intellectual Property are fully
valid and enforceable, and Innovisit has not received notice of any claim or
threatened claim to the contrary.  To Innovisit’s Knowledge, the Intellectual
Property is not being infringed upon or unlawfully or wrongfully used by any
other person or entity.  Innovisit has not provided any other person or entity
with notice of any claim or threatened claim to the contrary.  No present or
former employee of Innovisit, and no other person, owns or has any proprietary,
financial or other interest, direct or indirect, in whole or in part, in any of
the Intellectual Property, or in any application therefor, which Innovisit owns,
possesses, or uses in the Business as now or heretofore conducted.  Innovisit
has taken all reasonable and appropriate steps to protect, maintain and defend
its rights in and to the Intellectual Property and, where applicable, to
preserve the confidentiality of the Intellectual Property.


(b)           The Intellectual Property includes  any and all rights (whether by
ownership or license under the License Agreements) for processes, methods,
devices, designs, software programs, modules, routines, data, text or graphic
files, source or object codes and other components of the Acquired Assets and
such operational elements include all written or electronic documentation
applicable thereto.


SECTION 2.10.     Legal Compliance.  To the Knowledge of Innovisit, (a)
Innovisit is in compliance in all material respects with all material Laws
applicable to the Business or the Acquired Assets, and (b) neither Innovisit nor
any manager, member of officer of Innovisit has received any written notice
within the past twelve (12) months relating to violations or alleged violations
or material defaults under any Decree or any Permit, in each case, with respect
to the Business, where the failure to cure such noncompliance, violation or
default would result in a Material Adverse Effect on the Business or the
Acquired Assets.


SECTION 2.11.     Litigation.  As of the date of this Agreement, there is no
Action pending or, to the Knowledge of Innovisit, threatened in writing before
any Governmental Entity (i) brought by or against Innovisit or otherwise
affecting the Business or the Acquired Assets and (ii) that, if adversely
determined, would have a Material Adverse Effect on the Acquired Assets.


SECTION 2.12.    Permits.   Schedule 2.12 contains a list of all material
Permits that Innovisit holds as of the date hereof in connection with the
operations of the Business.  There is no Litigation pending, nor to the
Knowledge of Innovisit, threatened in writing, that seeks the revocation,
cancellation, suspension, failure to renew or adverse modification of any
material Permits.  To the knowledge of Innovisit, all required filings with
respect to the material Permits have been made and all required applications for
renewal thereof have been filed.


 
7

--------------------------------------------------------------------------------

 
SECTION 2.13.     Brokers’ Fees.  Innovisit has not entered into any Contract to
pay any fees or commissions to any broker, finder or agent with respect to the
Transaction contemplated by this Agreement for which Lattice could become liable
or obligated to pay.




SECTION 2.14.     Employees.   Except as set forth on Schedule 2.14 hereto,
Innovisit is not a party to or bound by any currently effective employment
contract, deferred compensation agreement, bonus plan, incentive plan, profit
sharing plan, retirement agreement or other employee compensation agreement or
arrangement with any collective bargaining agent.  No employee of Innovisit is
represented by any labor union or covered by any collective bargaining
agreement. There is no pending or, to Innovisit's Knowledge, threatened labor
dispute involving Innovisit and any group of its employees.




ARTICLE III


REPRESENTATIONS AND WARRANTIES OF LATTICE


Except as set forth in Lattice’s SEC Reports filed with the SEC prior to the
date of this Agreement, Lattice represents and warrants to Innovisit that all of
the statements contained in this Article III are true and correct as of the date
of this Agreement, or if made as of a specified date, as of such date.


SECTION 3.1.   Organization and Qualification; Organizational Documents;
Subsidiaries.


(a) Organization and Qualification.  Lattice and each of the Subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently
conducted.  Neither Lattice nor any Subsidiary is in violation or default of any
of the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents.  Lattice and each of the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
Lattice and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on Lattice’s ability to perform in any material respect on a timely basis
its obligations under any Transaction Document and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such corporate power and authority or qualification.


 
8

--------------------------------------------------------------------------------

 
(b) Organizational Documents.  Lattice has delivered or made available to
Innovisit prior to the execution of this Agreement, true, correct and complete
copies of the Organizational Documents of Lattice, and each such instrument is
in full force and effect.  Lattice is not in violation of its Organizational
Documents.


SECTION 3.2.     Authorization; Enforcement.  Lattice has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by Lattice and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of Lattice and no further action is required by
Lattice, its board of directors or its stockholders in connection
therewith.  Each Transaction Document has been (or upon delivery will have been)
duly executed by Lattice and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of Lattice
enforceable against Lattice in accordance with its terms except (i) as limited
by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


SECTION 3.3.     No Conflicts.  The execution, delivery and performance of the
Transaction Documents by Lattice and the consummation by Lattice of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of Lattice’s or any Subsidiary’s Organizational
Documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of Lattice or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
contract, agreement, credit facility, debt or other instrument (evidencing a
Lattice or Subsidiary debt or otherwise) or other understanding to which Lattice
or any Subsidiary is a party or by which any property or asset of Lattice or any
Subsidiary is bound or affected, or (iii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which Lattice or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of Lattice or a Subsidiary is
bound or affected; except in the case of each of clauses (ii) and (iii), such as
could not have or reasonably be expected to result in a Material Adverse Effect.


SECTION 3.4.     Filings, Consent and Approvals.  Except as set forth in
Schedule 3.4, Lattice is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by lattice of the Transaction Documents.


 
9

--------------------------------------------------------------------------------

 
SECTION 3.5.     SEC Reports; Financial Statements.  Lattice has filed all
reports, schedules, forms, statements and other documents required to be filed
by Lattice under the Securities act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as Lattice was required by law or regulation to file such
material) (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports” on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
financial statements of Lattice included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the period involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of Lattice and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.


SECTION 3.6.     Litigation.  Except as set forth in the SEC Reports, there is
no action, suit, inquiry, notice of violation, claim, charge, complaint,
inquiry, investigation, examination, hearing, petition, arbitration, medication
or other proceeding, in each case before any Governmental Authority, whether
civil, criminal, administrative or otherwise, in Law or in equity pending or, to
the Knowledge of Lattice, threatened against or affecting Lattice, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or (ii) could, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse
Effect.  Neither Lattice nor any Subsidiary, nor, to the best of the Knowledge
of Lattice, any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.


SECTION 3.7.     Labor Relation.  No material labor dispute exists or, to the
knowledge of Lattice, is imminent with respect to any of the employees of
Lattice which could reasonably be expected to result in a Material Adverse
Effect.  None of Lattice’s employees is a member of a union that relates to such
employee’s relationship with Lattice, and neither Lattice nor any of its
Subsidiaries is a party to a collective bargaining agreement, and Lattice and
its Subsidiaries believe that their relationships with their employees are
good.  No executive officer, to the knowledge of Lattice, is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and, to the knowledge of Lattice, the continued employment of each
such executive officer does not subject Lattice or any of its Subsidiaries to
any liability with respect to any of the foregoing matters.  To the knowledge of
Lattice, Lattice and its Subsidiaries are in compliance with all U.S. federal,
state, local and foreign laws and regulations relating to employment and
employment practices, terms and conditions of employment wages and hours, except
where the failure to be in compliance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


 
10

--------------------------------------------------------------------------------

 
SECTION 3.8.     Compliance.  Neither Lattice nor any Subsidiary (i) is in
material default under or in violation of (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by Lattice or any Subsidiary under), nor has Lattice or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
to the knowledge of Lattice, is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business and all such
laws that affect the environment, except in each case could not have or
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.9.     Regulatory Permits.  Lattice possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses as described
in the SEC Reports, except where the failure to possess such permits could not
have or reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and Lattice has not received any notice of proceedings relating to
the revocation or modification of any Material Permit.


SECTION 3.10.     Title to Assets.  Lattice and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of Lattice and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by Lattice and the Subsidiaries, Liens for the payment of federal,
state or other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by Lattice and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which Lattice and the Subsidiaries are in compliance.




ARTICLE IV


CONDITIONS TO CLOSING


SECTION 4.1.     Conditions to Obligations of Buyer.  The obligations of Buyer
to consummate the transactions contemplated herein are subject, at the option of
Buyer, to satisfaction of the following conditions:


 
11

--------------------------------------------------------------------------------

 
(a) Seller shall have complied with covenants and agreements contained herein,
and the representations and warranties contained in Article II hereof shall be
true and correct on the date hereof and as of the Closing;


(b) Buyer shall have received a certificate, dated the Closing Date, of an
executive officer of Seller, certifying as to the matters specified in section
4.1(a) hereof.


(c) Seller shall have delivered to Buyer certified copies of resolutions duly
adopted by members and managers of Seller authorizing and approving the
execution, delivery and performance of this Agreement, including the Exhibits
and  Schedules hereto, and the consummation of the transactions contemplated
herein;


(d) Seller shall have executed and delivered to Buyer such bills of sale, title
documents,  and other instruments of sale, transfer, conveyance, assignment and
delivery covering the Assets or any part thereof, executed by Seller or other
appropriate parties, as Buyer may reasonably require to assure the full and
effective sale, transfer, conveyance, assignment and delivery to Buyer of the
Acquired Assets;


(e) Buyer shall have received a fully executed Employment Agreement between
Buyer and Pritchett in form and content satisfactory to Buyer and Pritchett;


(f) Seller shall have caused any and all mortgages, pledges, security interests
and liens on the Acquired Assets to be released and shall have provided Buyer
with documentary evidence to such effect in form and content satisfactory to
Buyer;


(g) The parties shall have obtained all consents, authorizations, approvals and
permits necessary for the consummation of the transactions contemplated herein,
and all filings and all notices necessary to consummate the transactions
contemplated herein shall have been made.


SECTION 4.2.     Conditions to Obligations of Seller.  The obligations of
Seller  to consummate the transactions contemplated herein are subject, at the
option of Seller, to satisfaction of the following conditions:


(a) Buyer shall have complied with its covenants and agreements contained
herein, and the representations and warranties contained in Article III hereof
shall be true and correct on the date hereof and as of the Closing Date;


(b) Seller shall have received a certificate, dated the Closing Date, of an
executive officer of Buyer certifying as to the matters specified in section
4.2(a) hereof;


(c) Buyer shall have delivered to Seller certified copies of resolutions duly
adopted by the Board of Directors of Buyer authorizing and approving the
execution and delivery of this Agreement and the consummation of the
transactions contemplated herein;


 
12

--------------------------------------------------------------------------------

 
(d) Seller shall have received from Buyer the fully executed and delivered
original of the Note described herein and a fully executed original of the
Security Agreement and Control Agreement, all in form and content required by
this Agreement;


(e) Buyer shall have  hired the employees; and


(f) Shall have delivered to Seller such other documents, instruments and
certificates as may be reasonably requested by Seller.




ARTICLE V


COVENANTS FOLLOWING THE CLOSING DATE
AND ADDITIONAL UNDERTAKINGS




SECTION 5.1.     Seller Employees.  At or prior to the Closing, Buyer shall have
employed all of the employees of Seller listed in Schedule 5.2 as this is an
obligation of Buyer hereunder and a condition precedent to the performance of
Seller’s obligations hereunder.


SECTION 5.2.     Waiver of Bulk Transfer Compliance.  To the extent permitted by
Law, Buyer and Seller hereby waives any compliance with bulk sales laws and
other similar laws in any applicable jurisdiction in respect of the transactions
contemplated by this Agreement.
 
SECTION 5.3.     Collection of Accounts Receivable.


(a)           The parties hereto agree that the accounts receivable of Seller as
of the Closing Date are Excluded Assets and are not being purchased by Buyer
hereunder.  For the time period provided hereunder and in the manner provided
hereunder, Buyer agrees to reasonably cooperate with Seller to receive payments
made on the accounts receivable of Seller.  The parties hereto do hereby further
agree that customers and clients of the Business may, within the time periods
stated below, have invoices from both Seller and Buyer for services rendered and
products sold.  For any payments received by Buyer, which payment medium
(whether by check, wire or other negotiable draft) references payment of a
specific invoice or bill, the parties hereto agree that such payment shall be
credited against such specific invoice or billing to the benefit of the party
who issued such invoice or billing.  In the event a payment is received by Buyer
from a customer or client without any specific reference or direction to apply
the payment to any specific invoice or bill, and both parties have invoices or
bills outstanding with such customers or clients, then said payment shall be
treated as a payment in the manner set forth in subsection 5.3(b) below.  If a
payment is received by Buyer from a customer or client of the Business for which
Buyer has no outstanding invoice, then Buyer shall contact Seller and, upon
proof satisfactory to Buyer that Seller has outstanding invoices or bills to
said customer, said payment shall be remitted to Seller and shall be applied to
the oldest outstanding invoice first and then the next oldest and so on until
such payment is applied completely.


 
13

--------------------------------------------------------------------------------

 
(b)           For any payment received within sixty (60) days after the Closing
Date from a customer or client of the Business who has invoices or bills from
both Buyer and Seller, then the payment shall be applied towards accounts
receivable of that customer or client accrued within one hundred fifty (150)
days prior to November 1, 2013, commencing with the oldest invoice or bill first
within said 150 day period and then, to the extent of any remaining balance
after application to said oldest invoice or bill, to the next oldest invoice
within that 150 day period and so on until applied through the current invoice
or bill (whether Seller’s or Buyer’s invoice or bill), and, to the extent of any
remaining balance after application to the current invoice or bill, said payment
shall be applied to any account receivable of Seller for that customer or client
that was accrued more than one hundred fifty (150) days prior to November 1,
2013.  For any payment received more than sixty (60) days after the Closing Date
from a customer or client of the Business, then the payment shall be applied
towards accounts receivable of that customer or client accrued within ninety
(90) days prior to November 1, 2013, commencing with the oldest invoice or bill
first within said 90 day period and then, to the extent of any remaining balance
after application to said oldest invoice or bill, to the next oldest invoice
within that 90 day period and so on until applied through the current invoice or
bill, and, to the extent of any remaining balance after application to the
current invoice or bill, said payment shall be applied to any account receivable
of Seller for that customer or client that was accrued more than ninety (90)
days prior to November 1, 2013.

               (c)       The manner and method of payment to Seller by Buyer for
payments received and applied towards Seller’s accounts receivable shall be made
in accordance with the provisions of this subsection.  At closing, Seller shall
provide to Buyer a listing of all accounts receivable listing customer number of
invoice, date of invoice, and amount.  Within ten (10) days after the end of
each calendar month, commencing with November 2013, Buyer shall provide to
Seller a listing of all payments received from customers or clients who have any
accounts receivable owed to Seller as of the Closing Date, together with a
schedule showing the proposed application (based on the foregoing rules set
forth in subsection 5.3(b) above) of the amounts credited to those accounts
receivable.  Seller shall have a ten (10) day period after receipt of said
listing and schedule to discuss the same with Buyer.  If Buyer and Seller are in
agreement as to the application of said payments within said 10-day period for
Seller to discuss the same with Buyer, Buyer shall remit within five (5)
calendar days after agreement the amounts so agreed upon to be remitted to
Seller.  In the event Buyer and Seller are unable to agree upon the application
of the payments to Seller’s accounts receivable, then the President of Buyer and
the President of Seller shall meet to resolve the disputes, with such
determination to be final and conclusive on each of the parties hereto.





 
14

--------------------------------------------------------------------------------

 
ARTICLE VI


INDEMNITY
 
 
SECTION 6.1.     Survival of Representations, Warranties, Covenants and
Obligations.  All representations, warranties, covenants and obligations in this
Agreement shall survive the closing for a period of twelve (12) months. A claim
for indemnification relating to the representations and warranties or breach of
covenants obligations (except for a claim under the Note, which shall survive
until the applicable statute of limitations period expires thereon) in this
Agreement may be made at any time prior to the first anniversary of the Closing
Date (the “Survival Termination Date”).

SECTION 6.2.     Innovisit Agreement to Indemnify. Subject to the limitations
contained in Sections 6.1, 6.3 and 6.7, upon the terms and subject to the
conditions of this Article IV,  Innovisit will severally indemnify, defend and
hold harmless Lattice and its officers, directors, employees, and agents
(collectively, the “Corporation Indemnified Parties”) at any time, from and
against, and shall reimburse such persons for, any and all demands, claims,
actions or causes of action, assessments, losses, damages, liabilities,
diminution of value, costs and expenses, including, taxes, interest, penalties
and reasonable attorneys’ fees and expenses (collectively, “Damages”) asserted
against, relating to, imposed upon or incurred by Lattice or any Corporation
Indemnified Parties arising from or in connection with: (i) a breach of any
representation of Innovisit contained in this Agreement, or (ii) the breach of
any agreement or covenant of Innovisit contained in this Agreement
(collectively, the matters in clauses (i) and (ii), “Corporation Claims”).


SECTION 6.3.     Lattice’s Agreement to Indemnify.  Upon the terms and subject
to the conditions of this Article, Lattice will indemnify, defend and hold
harmless Innovisit and its Affiliates, (the “Innovisit Indemnified Parties”) at
any time after the Closing, from and against, and shall reimburse such persons
for, any and all Damages asserted against, relating to, imposed upon or incurred
by the Innovisit Indemnified Parties or any of them arising from or in
connection with: (i) a breach of any representation of Lattice contained in or
made pursuant to this Agreement, or (ii) the breach of any agreement or covenant
of Lattice contained in this Agreement or in the Transaction Documents (unless
the breach resulted from an action of an Innovisit Indemnified Party).


SECTION 6.4.     Claim Procedures. If a Person is entitled to indemnification
under this Article VI (the “Indemnified Party”), such party may make claim under
this Article VI (a “Claim”) by delivering to the party required to provide
indemnification hereunder (the “Indemnifying Party”) written notice of such
claim (the “Claims Notice”). The Claims Notice shall state the nature and basis
of such Claim or action, to the extent known, and the amount in dispute under
such claim or action, if known at such time. The Indemnifying Party shall
respond to the Indemnified Party (a “Claim Response”) within thirty (30) days
(the “Response Period”) after the date that the Claims Notice is received by the
Indemnifying Party. If the Indemnifying Party fails to give a Claim Response
within the Response Period, the Indemnifying Party will be deemed not to dispute
the Claim described in the related Claims Notice. If the Indemnifying Party
elects not to dispute a Claim described in a Claims Notice, whether by failing
to give a timely Claim Response or by written notice to the Indemnified Party,
then the amount of Damages, to the extent known at the time, set forth in such
Claims Notice will be conclusively deemed to be an obligation of the
Indemnifying Party, and the Indemnifying Party shall pay within thirty (30) days
after the last day of the applicable Response Period the amount of Damages due
pursuant to this Article VI. If the Indemnifying Party delivers a Claim Response
not relating to a Third-Party Claim within the Response Period indicating that
it disputes one or more of the matters identified in the Claims Notice, the
Indemnifying Party and the Indemnified Party shall promptly meet and act in good
faith to settle the dispute before otherwise seeking to enforce their respective
rights under this Article VI.


 
15

--------------------------------------------------------------------------------

 
SECTION 6.5.     Third-Party Claim


(a) In the event any claim for indemnification under this Article VI is based on
a claim asserted by a third party (i.e., a Person other than a party hereto or
its Affiliates, or agents) (a “Third-Party Claim”), the party seeking
indemnification shall give prompt written notice to such other party of the
Third-Party Claim, which notice shall specify in reasonable detail the basis of
such claim and the facts pertaining thereto, and indicating the best estimate of
the amount to the extent determinable or estimable as of such notice date of the
Damages that has been requested by the Indemnified Party; provided that the
failure to so notify any Indemnifying Party shall not relieve such Indemnifying
Party of its obligations hereunder except to the extent such failure shall have
prejudiced such Indemnifying Party.


(b) In the event of any Third-Party Claim, the Indemnifying Party shall have the
right, exercisable by written notice to the Indemnified Party within thirty (30)
days of receipt of a Claims Notice to assume and conduct the defense of the
underlying Third-Party Claim with counsel selected by the Indemnifying Party and
reasonably satisfactory to the Indemnified Party; provided, that the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third-Party Claim (other than any fees and
expenses of such separate counsel that are incurred prior to the date the
Indemnifying Party effectively assumes control of the defense, which,
notwithstanding the foregoing, shall be borne by the Indemnifying Party).
Notwithstanding the foregoing, the Indemnifying Party shall not have the right
to assume control of the defense of any Third-Party Claim and shall pay the
reasonable fees and out-of-pocket expenses of separate counsel retained by all
such Indemnified Parties with respect to such Third-Party Claim if: (i) the
Indemnifying Party does not conduct the defense of the Third-Party Claim with
reasonable diligence; or (ii) the Third-Party Claim seeks non-monetary,
equitable or injunctive relief, (ii) alleges violations of criminal law, or
(iii) includes as the named parties in any such Third-Party Claim both an
Indemnified Party and an Indemnifying Party, and either a defense is available
to an Indemnified Party that is not available to an Indemnifying Party or
applicable ethical guidelines provide that, in either case, it would be
inappropriate to have the same counsel represent both parties. If the
Indemnifying Party has assumed such defense as provided in this Section 4.5(b),
the Indemnifying Party will not be liable for any attorney’s fees and legal
expenses subsequently incurred by any Indemnified Party in connection with the
defense of such claim. If the Indemnifying Party does not assume the defense of
any Third-Party Claim in accordance with this Section 4.5(b), the Indemnified
Party may continue to defend such claim at the reasonable cost of the
Indemnifying Party, which Indemnifying Party shall pay as expenses are incurred,
and the Indemnifying Party may still participate in, but not control, the
defense of such Third-Party Claim at the Indemnifying Party’s sole cost and
expense.


 
16

--------------------------------------------------------------------------------

 
SECTION 6.6.     Settlement.


(a) If the Indemnifying Party does not assume and conduct the defense of the
Third-Party Claim in accordance with Section 6.5(b), or is not entitled to do
so, the Indemnified Party shall not consent to the entry of any judgment or
enter into any settlement with respect to the Third-Party Claim without the
written consent of the Indemnifying Party (such consent not to be unreasonably
withheld, conditioned or delayed).


(b) If the Indemnifying Party assumes and conducts the defense of the
Third-Party Claim in accordance with Section 6.5(b), the Indemnifying Party
shall not, without the written consent of the Indemnified Party (such consent
not to be unreasonably withheld or delayed), consent to the entry of any
judgment or enter into any settlement with respect to the Third-Party Claim
that: (A) involves any action or admission by the Indemnified Party other than
the payment of money (which is paid in full by the Indemnifying Party), or (B)
provides for injunctive or other non-monetary relief against the Indemnified
Party, or (C) does not grant an unconditional release of the Indemnified Party
from all liability with respect to such Third-Party Claim.


(c) In any Third-Party Claim, the party responsible for the defense of such
claim shall, to the extent reasonably requested by the other party, keep such
other party informed as to the status of such claim, including, all settlement
negotiations and offers. The Indemnified Party shall use commercially reasonable
efforts to make available to the Indemnifying Party and its representatives all
books and records of the Indemnified Party relating to such Third-Party Claim
and shall cooperate with the Indemnifying Party in the defense of the
Third-Party Claim, including by making available personnel as witnesses in
connection with any action.


SECTION 6.7.     Exclusive Remedy. The provisions for indemnification set forth
in this Article VI are the exclusive remedies for damages caused as a result of
breaches of the representations, warranties and covenants contained in this
Agreement, it being understood that the remedies of injunction and specific
performance shall remain available to the parties hereto. In this regard, the
parties hereto waive and relinquish any and all other remedies for damages to
the extent such claim is based upon breaches of the representations, warranties
and covenants contained in this Agreement. Subject to the limitations and
conditions hereinabove set forth, (i) an Indemnifying Party under this Article V
shall not be liable for any duplicative damages, or punitive or exemplary
damages with respect to any indemnity claim; provided, however, that such
limitation shall not apply to the extent awarded to a third party in a
Third-Party Claim and required to be paid by the Indemnified Party, and (ii)
each Indemnified Party shall be expressly precluded from making any
indemnification claim based on (x) diminution of value, to the extent arising
from special or unique circumstances relating to the Indemnified Party that were
not reasonably foreseeable as of the date of this Agreement, or (y)
consequential damages.


 
17

--------------------------------------------------------------------------------

 


ARTICLE VII


GENERAL PROVISIONS


SECTION 7.1  Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, sent via facsimile (receipt confirmed), sent by a
nationally recognized overnight courier (providing proof of delivery), or mailed
in the United States by certified or registered mail, postage prepaid, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):


           (a) if to Lattice, to:
 
 
Lattice, Inc.
7150 N. Park Drive
Suite 500
Pennsauken, New Jersey 08109
Attention: Joseph Noto, CFO


with copies (which shall not constitute notice hereunder) to:
 
 
Becker Meisel LLC
220 Lake Drive East, Suite 102
Cherry Hill, NJ 08002
Fax No: (856) 779-8716
Attention: Timothy J. Szuhaj, Esq.


(b) if to the Innovisit Parties, to:


Innovisit LLC
Attention:  Scott Pritchett
5415 Lamco Street
Montgomery, Alabama 36117


with copies (which shall not constitute notice hereunder) to:
Rushton, Stakely, Johnston & Garrett, P.A.
184 Commerce Street
Montgomery, Alabama 36104
Fax No: (334) 481-0824
Attention:  Christopher S. Simmons, Esq.


 
 
SECTION 7.2     Definitions. As used in this Agreement, the following terms have
the respective meanings set forth below.


 
18

--------------------------------------------------------------------------------

 
“Action” means any action, suit, inquiry, notice of violation, claim, charge,
complaint, inquiry, investigation, examination, hearing, petition, arbitration,
mediation or other proceeding, whether civil, criminal, administrative or
otherwise, in Law or in equity pending or threatened against or affecting a
Person or any of their subsidiaries, properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign).


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such first Person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by contract, as trustee or executor or otherwise;
provided, however, that for the purposes of this Agreement Lattice shall be
deemed not to be an Affiliate of any of the Innovisit Parties.


“Business” means the business activities of Innovisit as it has been conducted
and disclosed to Lattice.


“Contract” means any binding agreement, arrangement, contract, subcontract,
settlement agreement, lease, sublease, instrument, note, option, bond, mortgage,
indenture, trust document, loan or credit agreement, license or sublicense,
whether written or oral.


“Disclosure Schedule” or “Schedules” means the Schedule attached to this
Agreement.


 “Governmental Authority” means any United States federal, state, local or other
government or any governmental, regulatory, administrative or self-regulatory
authority, agency, bureau, board, commission, court, judicial or arbitral body,
department, political subdivision, tribunal or other instrumentality thereof.


“Indebtedness” means, with respect to any Person, without duplication, any of
the following: (a) any indebtedness for borrowed money, (b) any obligations
evidenced by bonds, debentures, notes or other similar instruments, (c) any
obligations to pay the deferred purchase price of property or services, except
trade accounts payable and other liabilities that would be reflected as current
liabilities on a balance sheet prepared in accordance with GAAP arising in the
ordinary course of business, (d) any obligations as lessee under capitalized
leases, (e) any indebtedness created or arising under any conditional sale or
other title retention agreement with respect to acquired property, (f) any
reimbursement, payment or similar obligations, contingent or otherwise, under
acceptance credit, letters of credit or similar facilities, (g) interest rate
swap agreements and (h) any binding obligation of such Person (or its
Subsidiaries) to guarantee any of the types of payments described in the
foregoing clauses on behalf of any other Person.


“Knowledge” means (a) with respect to Innovisit Parties, the actual knowledge of
Scott Pritchett and (b) with respect to Lattice, the actual knowledge of Paul
Burgess and Joseph Noto. For the purposes of Section 2.4, Knowledge with respect
to Pritchett will mean actual knowledge after due inquiry.


 
19

--------------------------------------------------------------------------------

 
“Law” means any statute or law (including common law), constitution, code,
ordinance, rule, or regulation and any Order.


“Liens” means with respect to any asset (including any security), any mortgage,
claim, lien, pledge, charge, security interest, proxy, power of attorney, voting
trust or agreement, or encumbrance of any kind in respect of such asset.


“Material Adverse Effect” means any event, circumstance, change, development or
effect that, individually or in the aggregate with all other events,
circumstances, changes, developments or effects, is materially adverse to the
assets, business, results of operations or condition (financial or otherwise) of
a Person and its subsidiaries, taken as a whole.


“Order” means any award, injunction, judgment, decree, order, ruling, subpoena,
assessment, writ or verdict or other decision issued, promulgated or entered by
or with any Governmental Authority of competent jurisdiction.


“Organizational Documents” means, with respect to any Person, the certificate of
incorporation and by-laws or similar organizational documents of such Person, as
amended and currently in effect.


“Permit” means, with respect to any Innovisit Parties, all authorizations,
permits, licenses, certificates, easements, concessions, franchises, variances,
exemptions, consents, registrations, approvals and clearances of all
Governmental Authorities and third Persons which are required for such Innovisit
Parties to own, lease, and operate its properties and other assets and to carry
on its businesses as they are now being conducted.


“Permitted Liens” means any Liens (i) created by the Organizational Documents of
Innovisit, (ii) applicable state and federal securities Laws or (iii) listed in
Schedule ___.


“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, a trust or any other entity or organization,
including a Governmental Authority.


“SEC” means the United States Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended.


“Subsidiary” means, with respect to any specified Person, (a) a corporation of
which more than fifty percent (50%) of the voting or capital stock is, as of the
time in question, directly or indirectly owned by such Person and (b) any
partnership, limited liability company, joint venture, association, or other
entity in which such Person, directly or indirectly, owns more than fifty
percent (50%) of the equity or economic interest thereof or has the power to
elect or direct the election of more than fifty percent (50%) of the members of
the governing body of such entity.


“Transaction Documents” means this Agreement (including all Schedules and
Exhibits hereto), the Note, the Security Agreement, the Control Agreement, the
Disclosure Schedules and all other agreements, certificates, instruments,
documents and writings executed and delivered by Lattice or Innovisit in
connection with the Transaction.


 
20

--------------------------------------------------------------------------------

 
SECTION 7.3     Interpretation. Unless otherwise expressly provided, for the
purposes of this Agreement, the following rules of interpretation shall apply:


(a) The article and section headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation hereof.


(b) When a reference is made in this Agreement to an article or a section,
paragraph, exhibit or schedule, such reference shall be to an article or a
section, paragraph, exhibit or schedule hereof unless otherwise clearly
indicated to the contrary.


(c) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”




(d) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.


(e) The word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other thing extends, and such phrase shall not mean simply
“if.”


(f) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term, and words denoting any
gender shall include all genders. Where a word or phrase is defined herein, each
of its other grammatical forms shall have a corresponding meaning.


(g) A reference to “$,” “U.S. dollars” or “dollars” shall mean the legal tender
of the United States for the payment of public and private debts.


(h) A reference to any period of days shall be deemed to be to the relevant
number of calendar days, unless otherwise specified.


(i) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.


(j) Unless otherwise defined, a reference to any accounting term shall have the
meaning as defined under GAAP.


(k) The parties have participated jointly in the negotiation and drafting of
this Agreement (including the Innovisit Parties Disclosure Schedules and
Exhibits hereto). In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions hereof.


 
21

--------------------------------------------------------------------------------

 
(l) Any statute defined or referred to herein or in any agreement or instrument
that is referred to herein means such statute as from time to time amended,
modified or supplemented, including by succession of comparable successor
statutes and shall also be deemed to include all rules and regulations
promulgated thereunder, and references to all attachments thereto and
instruments incorporated therein.


SECTION 7.4     Counterparts. This Agreement may be executed in two or more
counterparts, each of which when executed shall be deemed to be an original, and
all of which together will be considered one and the same agreement and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties. For purposes of this Agreement,
facsimile signatures or signatures by other electronic form of transfer shall be
deemed originals, and the parties agree to exchange original signatures as
promptly as possible.


SECTION 7.5     Entire Agreement; Third-Party Beneficiaries.  This Agreement and
the other Transaction Documents (including the Confidentiality Agreement and the
documents and instruments referred to herein) constitute the entire agreement,
and supersede all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter of this Agreement and this
Agreement is not intended to and shall not confer upon any Person other than the
parties hereto any rights or remedies hereunder. Without limiting the foregoing,
the representations and warranties in this Agreement are the product of
negotiations among the parties hereto and are for the sole benefit of the
parties hereto. In some instances, the representations and warranties in this
Agreement may represent an allocation among the parties hereto of risks
associated with particular matters regardless of the knowledge of any of the
parties hereto. Consequently, Persons other than the parties hereto may not rely
upon the representations and warranties in this Agreement as characterizations
of actual facts or circumstances as of the date of this Agreement or as of any
other date.


SECTION 7.6     Governing Law.  This Agreement and any claim, controversy or
dispute arising under or related thereto, the relationship of the parties,
and/or the interpretation and enforcement of the rights and duties of the
parties, whether arising in Law or in equity, in contract, tort or otherwise,
shall be governed by, and construed and interpreted in accordance with, the Laws
of the State of Delaware, without regard to its rules regarding conflicts of law
to the extent that the application of the Laws of another jurisdiction would be
required thereby.


SECTION 7.7     Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by either of the parties hereto without
the prior written consent of the other party hereto. Any assignment in violation
of the preceding sentence shall be void. Subject to the preceding two sentences,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the parties and their respective successors and permitted assigns.


SECTION 7.8     Effect of Disclosure. The disclosure of any matter in the
Innovisit Parties Disclosure Schedule shall expressly not be deemed to
constitute an admission by Innovisit Parties or Lattice, respectively, or to
otherwise imply, that any such matter is material for the purpose of this
Agreement.


 
22

--------------------------------------------------------------------------------

 
SECTION 7.9     Severability. If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of Law
or public policy by a court of competent jurisdiction, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect,
insofar as the foregoing can be accomplished without materially affecting the
economic benefits anticipated by the parties to this Agreement.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable Law in an acceptable
manner to the end that the Transaction is fulfilled to the extent possible.


SECTION 7.10     Waiver and Amendment; Remedies Cumulative.  Subject to
applicable Law, (a) any provision of this Agreement or any inaccuracies in the
representations and warranties of any of the parties or compliance with any of
the agreements or conditions contained in this Agreement may be waived or (b)
the time for the performance of any of the obligations or other acts of the
parties here may be extended at any time prior to Closing. Any agreement on the
part of a party to any such extension or waiver shall be valid only if set forth
in an instrument in writing signed on behalf of the party against whom waiver is
sought; provided, that any extension or waiver given in compliance with this
Section 7.12 or failure to insist on strict compliance with an obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure. Subject to applicable Law, any
of the provisions of this Agreement may be amended at any time by the mutual
written agreement of Lattice and the Innovisit Parties. No failure or delay on
the part of any party hereto in the exercise of any right hereunder shall impair
such right or be construed to be a waiver of, or acquiescence in, any breach of
any representation, warranty or agreement herein, nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or of any other right. All rights and remedies existing under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.












[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
23

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Lattice and Innovisit have caused this Agreement to be
executed under seal by their respective officers thereunto duly authorized, or
individually, all as of the date first written above.



  “LATTICE” OR “BUYER”:          
LATTICE INCORPORATED
         
 
By:
/s/ Paul Burgess       Name: Paul Burgess       Title: President           

                                                                           




 
“SELLER”:
         
INNOVISIT, LLC.
         
 
By:
Icotech, Inc.
Its Sole Member
            By: /s/ Scott Pritchett       Name: Scott Pritchett       Title:
President  



                                                                                                           
 
 
 
 






 
 
 
 
 
 
 
 
[Signature Page to Asset Purchase Agreement]
 
 
24


--------------------------------------------------------------------------------